Citation Nr: 1504161	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-49 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in Los Angeles, California.


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for a lumbar spine disability.  

(The issue of entitlement to an annual clothing allowance is the subject of a separate
Decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which implemented a Board decision that granted service connection for thoracolumbar spine disability, to include a back strain and degenerative disc disease, and assigned an initial evaluation of 20 percent effective January 26, 2001.  The Veteran appealed for a higher rating.  This appeal also comes for a June 2009 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  

The claims for service connection for tinnitus and hearing loss were remanded by the Board in April 2010 for additional development, to include scheduling the Veteran for a hearing before a member of the Board at the local RO.  However, a January 2014 Report of Contact documented that Veteran's request to cancel his Travel Board hearing request and any other hearing regarding his appeal, and to have the issues certified to the Board.  His request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2014). 

Following the statement of the case pertaining to the issue of entitlement to service connection for hearing loss in October 2009, additional evidence was associated with the claims file, to include VA treatment records, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue herein decided.  The Board will review the evidence of record.  38 C.F.R. § 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for bilateral hearing loss and the claim for an initial rating higher than 20 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran was exposed to noise from small arms weapons while in service.

2.  After resolving doubt in the Veteran's favor, the evidence indicates that the Veteran's tinnitus at least as likely as not had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he is entitled to service connection for tinnitus.  He contends that he was exposed to excessive and loud noise in service from firearms on the rifle range, without use of hearing protection.  Reportedly, he was not exposed to any loud noises since his discharge from service.

After a careful review of the claims folder, the Board finds that the competent and credible evidence of record establishes that the Veteran's tinnitus as likely as not had its onset in service.  

The Veteran is competent to state that his tinnitus began during service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). 

Here, although there was no documentation of tinnitus in service, the Veteran is competent to testify that he first experienced tinnitus during service.  In this regard, on VA audiological consultation in July 2009, the Veteran reported bilateral periodic tinnitus for at least 10 years.  However, in a statement in October 2010, the Veteran's private treating physician reported that the Veteran had been seeing an ear, nose, and throat (ENT) specialist for his tinnitus, which he had since he was in the military.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained, based on the Veteran's competent and credible report of tinnitus beginning in service and since service, as well as the positive and negative medical evidence, one of which is a competent medical statement that supports the Veteran's contentions; that is, the October 2010 private physician's report which attributes his tinnitus to service.  Additionally, the Veteran's lay assertions that his tinnitus began during service is of probative value.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for hearing loss due to in-service exposure to excessive noise from firearms on the rifle range, without use of hearing protection.  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The VA treatment records show that the Veteran has been diagnosed and treated for flat mild/moderate bilateral sensorineural hearing loss and has been prescribed hearing aids.  The evidence of record also suggests a long standing history of hearing loss and hearing problems since service.  While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, as noted above, the diagnosis of hearing loss and its etiology require medical testing and expertise to determine.  38 C.F.R. § 3.385.  As the Veteran has not yet been afforded a VA examination, the Board finds that the claim must be remanded to afford the Veteran a VA audiological examination.  See McLendon v. Nicholson, 20 Vet. App. (2006). 

With regards to the Veteran's claim for an initial evaluation in excess of 20 percent disabling for a lumbar spine disability, in May 2014 statements, the Veteran claimed his service-connected low back disability had worsened and that he wanted to appear before a DRO for a hearing.  The Board acknowledges that this request was made subsequent to the Veteran's January 2014 statement.  Therefore, a remand is necessary to afford him the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for hearing loss, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.
 
2.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

3.  After the above development is completed, schedule a VA audiology examination to determine the nature of any current hearing loss and to obtain an opinion as to whether the Veteran's current hearing loss is possibly related to service.  The claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that current hearing loss arose in service or is related to any incident of service, to include exposure to excessive noise from firearms on the rifle range, without use of hearing protection.  The examiner must explain his/her reasoning for the conclusion reached, to include the significance of separation audiological examination findings in determining the relationship between current hearing loss and service.  

4.  Schedule the Veteran for an in-person hearing before a DRO unless otherwise indicated by the Veteran or his representative.  The Veteran should be notified in writing of the date, time, and location of the hearing.  If the Veteran fails to appear for the scheduled hearing, or otherwise indicates he no longer desires such a hearing, such should be documented in the record.  

5.  After the above development is completed, if the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


